Citation Nr: 0632138	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  02-12 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to service connection for a prostate 
condition, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in July 2001, which denied the claims.

When the case was previously before the Board in July 2004, 
the Board reopened the veteran's PTSD claim, and remanded all 
claims for additional development.  That development has been 
completed to the extent possible, and the case returned to 
the Board for further consideration of the veteran's appeal.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

3.  The veteran did not serve in combat while in service.

4.  The evidentiary record does not support a diagnosis of 
post-traumatic stress disorder related to the veteran's 
active military service.

5.  The veteran is not shown to have developed diverticulitis 
in service, or for many years thereafter.

6.  The veteran is not shown to suffer from a chronic 
prostate condition.





CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).

2.  Diverticulitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

3.  A chronic prostate condition was not incurred in or 
aggravated by active service, including as due to exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in July 2004 and March 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  
Additional requests for evidence were included in letters 
dated in January 2001, May 2001, and November 2001.  The case 
was last readjudicated in May 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, personnel records, copies 
of military citations, private medical records, and VA 
treatment records and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, service medical 
records, personnel records, citations, VA medical records, VA 
examination reports, and private medical records.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate a claim for service connection, and what the 
evidence in the claims file shows, or fails to show, with 
respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2006).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

The veteran claims to have PTSD as a result of being fired on 
both day and night.  He indicated that he killed people in 
"the bush."  He also claims to have seen dead people, 
seriously injured people, and body parts.  As will be 
explained below, the preponderance of competent medical 
evidence is against a finding that the veteran suffers from 
PTSD that is causally related to his active military service.

As an initial matter, the Board finds that the veteran did 
not serve in combat while in service.  The military 
occupational specialty listed on the veteran's DD Form 214 is 
that of a stock clerk, which is not combat-related.  The 
Board observes that personnel records do indicate the veteran 
served in Vietnam between October 1969 and June 1970, 
participating in an unnamed campaign in January 1970.  
However, there is no evidence that the veteran participated 
in actual combat operations.  See VAOPGCPREC 12-99; Zarycki 
v. Brown, 6 Vet. App. 91 (1993) (mere presence in a combat 
zone is not sufficient to establish combat service).  

The veteran did not receive combat-specific service awards, 
such as the Combat Infantryman Badge, Purple Heart Medal, or 
Bronze Star Medal with a "V" device for valor in combat.  
Service personnel records indicate the veteran earned the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Vietnam Campaign Medal with 60 Device.  Also, the 
veteran has submitted a commendation letter evidencing the 
fact that he earned a Bronze Star for his service.  This 
letter connotes the fact that the veteran assessed and solved 
problems "inherent in a combat environment."  However, a 
Bronze Star Medal without a "V" device is not in and of 
itself probative evidence that the veteran actually 
participated in combat.  The citation does not denote the 
award was given for valor in actual combat.  The same is true 
for the other medals earned by the veteran.  

Finally, the veteran also commented in his stressor reply 
that his right hand was wounded.  While a laceration to the 
left hand was treated prior to his deployment to Vietnam, 
there is no indication of any right hand wound being treated 
at any point during service, and no evidence in his personnel 
records regarding his receipt of a Purple Heart medal.  
Therefore, there is no evidence that his purported wound 
occurred and resulted from combat.  Id.  Because the 
probative evidence does not establish that the veteran served 
in combat, corroborating evidence of the claimed in-service 
stressors having actually occurred is required.  Doran, 6 
Vet. App. at 288-89.

In this case, the veteran has simply failed to submit 
sufficient evidence of a specific stressor.  In June 2001, 
the RO sent the veteran correspondence asking him to provide 
information relating to his purported stressors.  In an 
undated reply, the veteran stated that he was stationed with 
the 185th Maintenance Battalion Technical Supply Operation in 
Quan Loi.  He added that he was constantly fired upon.  The 
veteran then indicated that he participated in fire support 
at Quan Loi, was based in the jungle, and helped to remove 
dead and wounded from armored personnel carriers and tanks.  
Moreover, he noted a temporary detachment to the 11th Armored 
Cavalry Division.  However, he did not supply a more detailed 
description of the events, the dates of the incidents in 
question, or the names and units of other individuals 
involved to permit verification of these incidents.  In 
correspondence received in September 2002, the veteran added 
that he saw dead people, seriously injured people, and body 
parts.  These remarks, however, are vague, and cannot 
possibly be verified.

The RO has obtained the veteran's service personnel records, 
and, based on the whole record, determined that the veteran's 
accounting of the stressors as summarized above does not 
provide sufficiently detailed or enough information to enable 
corroboration.  The Board agrees.  The Board has carefully 
reviewed the entire record, and the veteran is vague as to 
the geographical location within Vietnam; he does not provide 
a date for the incidents, and he cannot name any eyewitnesses 
or individuals with knowledge of the described incident.  
Generalized or unspecific descriptions of stress do not lend 
themselves to meaningful verification efforts.  Accordingly, 
the evidence of record does not support the veteran's claim.

While the medical evidence does provide a diagnosis of PTSD, 
such diagnosis was based on the veteran's account of history 
which has not been verified.  In the absence of a verified 
stressor, the claim for service connection for PTSD must be 
denied.  See Moreau, supra (an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor); 
see also Dizoglio, supra.


Diverticulitis

The veteran essentially claims that his diverticulitis is 
attributable to military service.  In that regard, however, 
his contentions are not competent medical evidence.  
Espiritu, supra.

Service medical records are negative for an intestinal 
condition of any kind.  The first medical record indicating 
that the veteran has diverticulosis appears in a VA emergency 
room report dated September 2000, more than 29 years 
following the veteran's discharge.  A colonoscopy was 
performed at this time, and bleeding was observed throughout 
the veteran's colon.  Outpatient records from April 2001 
confirmed these findings, and subsequent outpatient records 
are consistent therewith.  None of these records, however, 
contain evidence linking the veteran's condition with active 
service.

In the absence of evidence of the disorder in service, or for 
many years thereafter, or competent medical evidence linking 
the disorder to service, there is no basis upon which the 
veteran's claim for service connection for diverticulitis can 
be established.  See Hickson, supra.


Prostate Condition

In this case, the veteran seeks a grant of service connection 
for a prostate condition, which he claims is due to herbicide 
exposure.  As will be explained below, however, the evidence 
does not warrant a grant of service connection either 
directly, or as a result of herbicide exposure.

In addition to the rules of service connection discussed 
above, if a veteran was exposed to a herbicide agent during 
active military, naval, or air service, prostate cancer shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).  

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted. Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 
(May 20, 2003).  The United States Court of Appeals for the 
Federal Circuit has held, however, that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).
The determination as to whether the requirements for service 
connection are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).  

The veteran has contended that he suffers from a prostate 
condition which is attributable to herbicide exposure.  In 
that regard, however, his contentions are not competent 
medical evidence.  Espiritu, supra.

A review of the veteran's personnel records indicates that he 
did serve in Vietnam, and therefore exposure to herbicides is 
presumed.  38 C.F.R. § 3.307(a)(6)(iii).  
A prostate condition other than prostate cancer is not listed 
under 38 C.F.R. § 3.309(e), and is not a disease associated 
with herbicide exposure.  The record is devoid of a finding 
or diagnosis of prostate cancer.  Therefore, service 
connection cannot be established on a presumptive basis.

Analyzing direct service connection, service medical records 
reveal treatment for infectious hepatitis and sexually 
transmitted diseases, but revealed no complaints or findings 
relating to a prostate disorder.  Further, while post service 
medical records show treatment in February 1998 for renal 
calculi, there is no evidence of a prostate condition.  Such 
evidence is required for a successful claim of service 
connection.  See Hickson, supra.  

In this regard, congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110; 1131.  In the absence of proof of present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 
1328 (1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

The evidence of record does not establish that the veteran 
has a current prostate disability.  Accordingly, service 
connection is not warranted.

In reaching the conclusions above with respect to all issues 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz, 274 F. 3d 1363 (Fed. 
Cir. 2001).




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is denied.

Service connection for diverticulitis is denied.

Service connection for a prostate condition, claimed as due 
to herbicide exposure, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


